Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Nathaniel Norris, Appellant                           Appeal from the 76th District Court of
                                                      Morris County, Texas (Tr. Ct. No.
No. 06-16-00151-CR         v.                         11,422CR). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
appellant was convicted of sexual assault of a child under Section 22.011 of the Texas Penal
Code. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Nathaniel Norris, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 27, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk